[logo1.jpg]
 
Exhibit 10.1
December 31, 2010


William J Smutny
PO Box 540
23 Main Street
Mendon, MA 01756


Dear Bill:


As we have discussed, your employment with SeraCare Life Sciences, Inc. (the
"Company"), will terminate effective December 31, 2010 (the “Separation
Date”).  At this time, the company is extending this severance agreement offer
to you.  The purpose of this letter is to confirm this agreement between you and
the Company concerning your severance arrangements, as follows:
 
1.           Final Salary and Vacation Pay.  You acknowledge that you have
received pay for all work you have performed for the Company during any payroll
period, to the extent not previously paid, as well as pay, at your final base
rate of pay, for the vacation days you had earned, but not used, as of the
Separation Date each as determined in accordance with Company policy and as
reflected on the books of the Company.
 
2.           Severance Benefits.  In consideration of your acceptance of this
Agreement and subject to your meeting in full your obligations under it and
under the agreement between you and the Company captioned Employee
Confidentiality Agreement which you signed on October 2, 2006 (the "Employee
Agreement"), the Company will provide you the following severance pay and
benefits:
 
(a)   The Company will pay you the gross amount of $124,000.00. Payments will be
made in equal amounts over the next 13 regularly scheduled Company paydays
following the effective date of this Agreement, provided you timely sign and
return it to me as described in the last sentence of this letter.  Each biweekly
payroll, a live check will be sent to you.
(b)  The Company has agreed to pay your first month of COBRA premium(s),
contingent upon your timely election of COBRA and submitting a signed and dated
COBRA election form to the Company as indicated in the COBRA notification. 
Thereafter, you will be responsible for timely payment of COBRA premium(s) as
indicated in the COBRA notification form should you desire to continue COBRA
coverage.
 
3.           Withholding.   All severance payments made by the Company under
this Agreement shall be reduced by any tax or other amounts required to be
withheld by the Company under applicable law and all other deductions authorized
by you.
 
 
[logo2.jpg]
 

--------------------------------------------------------------------------------


 
[logo1.jpg]
 
 
4.           Acknowledgements and Affirmations.   You acknowledge and agree that
the payments provided under paragraph 1 of this Agreement are in complete
satisfaction of any and all compensation due to you from the Company, whether
for services provided to the Company or otherwise, through the Separation Date
and that, except as expressly provided under this Agreement, no further
compensation is owed to you.  You further acknowledge that you have been granted
any leave to which you were entitled under the Family and Medical Leave Act or
related state or local leave or disability accommodation laws, and that there
has been no retaliation as a result of, interference with, or restraint of your
use of such leave.  You affirm that you have no known workplace injuries or
occupational diseases.  You affirm that you have not been retaliated against for
reporting any allegations of wrongdoing by the Company or its officers and
employees.  You and the Company each acknowledge that this Agreement does not
limit either party’s right, where applicable, to file or participate in an
investigative proceeding of any federal, state or local governmental agency.  To
the extent permitted by law, you agree that if such an administrative claim is
made, you shall not be entitled to recover any individual monetary relief or
other individual remedies.
 
5.           Status of Employee Benefits and Paid Time Off.  Your participation
in all employee benefit plans of the Company has ended as of the Separation
Date, in accordance with the terms of those plans.  You will not continue to
earn vacation or other paid time off after the Separation Date.
 
6           Non-Disparagement.  You agree that you will not disclose this
Agreement or any of its terms or provisions, directly or by implication, except
(i) to members of your immediate family and to your legal and tax advisors, and
then only on condition that they agree not to further disclose this Agreement or
any of its terms or provisions to others or (ii) as required by order of a court
of competent jurisdiction or to the extent necessary to comply with required
reporting of this Agreement to governmental administrative, regulatory or taxing
authorities or (iii) as otherwise required by law. You also agree that, during
the Severance Pay Period and thereafter, you will not disparage or criticize the
Company, its business, its management or its products, and that you will not
otherwise do or say anything that could disrupt the good morale of Company
employees or harm its interests or reputation.
 
7.           Return of Company Documents and Other Property.   In signing this
Agreement, you represent and warrant that you have returned to the Company any
and all documents, materials and information (whether in hardcopy, on electronic
media or otherwise) related to Company business (whether present or otherwise)
and all keys, access cards, credit cards, computer hardware and software,
telephones and telephone-related equipment and all other property of the Company
in your possession or control.  Further, you represent and warrant that you have
not retained any copy of any Company documents, materials or information
(whether in hardcopy, on electronic media or otherwise).  Recognizing that your
employment with the Company has ended, you agree that you will not, for any
purpose, attempt to access or use any Company computer or computer network or
system, including without limitation its electronic mail system.  Further, you
acknowledge that you have disclosed to the Company all passwords necessary or
desirable to enable the Company to access all information which you have
password-protected on any of its computer equipment or on its computer network
or system.
 
[logo2.jpg]

--------------------------------------------------------------------------------


 
[logo1.jpg]
 
8.           Release of Claims.
 
(a)           In consideration of the severance pay and other benefits to be
provided you in accordance with this Agreement, to which you are not otherwise
entitled, you hereby release and forever discharge the Company and its
subsidiaries and other affiliates, all of the respective past, present and
future officers, directors, shareholders, partners, members, managers,
employees, agents, employee benefit plans, representatives, successors and
assigns of the foregoing and all others connected with any of them (all,
collectively, the “Company Released”), both individually and in their official
capacities, from any and all causes of action, rights or claims which you have
had in the past, now have, or might now have, whether known or unknown, through
the date of your signing of this Agreement, in any way resulting from, arising
out of or connected with your employment by the Company or its termination or
pursuant to any federal, state or local law, regulation or other requirement
(including without limitation Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act of
1967, as amended by the Older Worker’s Benefit Protection Act (“ADEA”), the
Family and Medical Leave Act, the Massachusetts Fair Employment Practice Act,
the Massachusetts Wage Payment Act, the North Carolina Equal Employment
Practices Act, the North Carolina Persons with Disabilities Protection Act, the
North Carolina Retaliatory Employment Discrimination Law, the North Carolina
Wage and Hour Act, and/or the United States, Massachusetts, and North Carolina
Constitutions.
 
(b)           If any claim is not subject to release, to the extent permitted by
law, you waive any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
you are a party.
 
(c)           This Agreement, including the release of claims set forth in this
Section 8, creates legally binding obligations and the Company therefore advises
you to consult an attorney before signing this Agreement.  In signing this
Agreement, you give the Company assurance that you have signed it voluntarily
and with a full understanding of its terms; that you have had sufficient
opportunity, before signing this Agreement, to consider its terms and to consult
with an attorney, if you wished to do so; and that, in signing this Agreement,
you have not relied on any promises or representations, express or implied, that
are not set forth expressly in this Agreement.
 
9.           Miscellaneous.
 
(a)           This Agreement constitutes the entire agreement between you and
the Company and supersedes all prior and contemporaneous communications,
agreements and understandings, whether written or oral, with respect to your
employment, its termination and all related matters, excluding only the Employee
Agreement which shall remain in full force and effect in accordance with their
terms.
 
 
[logo2.jpg]

--------------------------------------------------------------------------------


 
[logo1.jpg]
 
(b)           This Agreement may not be modified or amended, and no breach shall
be deemed to be waived, unless agreed to in writing by you and the Chief
Executive Officer of the Company or his expressly authorized designee. The
captions and headings in this Agreement are for convenience only and in no way
define or describe the scope or content of any provision of this Agreement.
 
(c)           The obligation of the Company to make payments to you or on your
behalf under this Agreement is expressly conditioned on your continued full
performance of your obligations under this Agreement and under the Employee
Agreement.
 
(d)           If any provisions of this Agreement are declared unenforceable by
a court of competent jurisdiction, then such provisions will be deemed to be
removed from the Agreement and the remaining provisions will be unaffected and
remain valid and binding upon both parties.
 
If the terms of this Agreement are acceptable to you, please sign and date it
and return it to me within twenty-one days of the date you receive it.  You may
revoke this Agreement at any time during the seven-day period immediately
following the date of your signing.  If you do not revoke it, then, at the
expiration of that seven-day period, this letter will take effect as a
legally-binding agreement between you and the Company on the basis set forth
above.  The enclosed copy of this letter, which you should also sign and date,
is for your records.



 
Sincerely,
     
SeraCare Life Sciences, Inc.
                     
By:  /s/ Kathi Benjamin                                                         
 
Kathi Benjamin, Vice President, Human Resources



Accepted and agreed:


Signature:  /s/ William J. Smutny                            
William J. Smutny


Date:  December 30, 2010                                         
 
 


[logo2.jpg]

--------------------------------------------------------------------------------

